Citation Nr: 1534910	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  07-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 5, 2010.  

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to November 1966.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to a TDIU rating, effective April 30, 2008.  In March 2011 and July 2013, this matter was remanded by the Board for additional development.  In a December 2013 decision, the Board granted an effective date of May 30, 2007, for the award of a TDIU rating.  

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2015 Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision to the extent it denied an effective date earlier than May 30, 2007, for the award of a TDIU rating, and remanded the matter to the Board for further action.  

Finally, in the Joint Motion, the Court emphasized that entitlement to SMC should have been considered by the Board in its December 2013 decision.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, SMC are to be accorded when a veteran becomes eligible without need for a separate claim.  See Bradley, 22 Vet. App. 280, 294 (2008).  Thus, the Board has included the issue of entitlement to SMC as part of the appeal, as reflected on the title page.  


FINDINGS OF FACT

1.  The instant claim for entitlement to a TDIU rating was filed on September 2, 2004, and the record reflects that he has not worked since at least 2001.  

2.  The evidence shows that since September 2, 2004, the Veteran's post-operative fulguration of the urethra and bladder has rendered him unable to secure or follow a substantially gainful occupation.  

3.  Separate from his post-operative fulguration of the urethra and bladder, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 2, 2004, for the award of a TDIU rating are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.16 (2014).  

2.  The criteria for special monthly compensation at the housebound rate, effective February 3, 2009, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU Prior to May 30, 2007

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran does not report that there is any outstanding evidence that should be associated with the claims file.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  

By way of background, on March 17, 2003, the Veteran submitted a claim for VA compensation or pension benefits, construed by the RO as an increased rating claim for his service-connected post-operative fulguration of the urethra and bladder.  In a private medical letter dated March 31, 2003, it was opined that the Veteran was unable to sustain gainful employment for several reasons, related largely to nonservice-connected disabilities and symptomatology (e.g., chronic pancreatitis, type 2 diabetes mellitus, chronic abdominal pain).  In correspondence received September 2, 2004, the Veteran stated that he was in current disabled status due to treatment for his service-connected condition.  

A December 2008 rating decision granted entitlement to a TDIU rating, effective April 30, 2008, the date of receipt of an increased rating claim from the Veteran, stating that his service-connected post-operative fulguration of the urethra and bladder required the use of six to eight pads per day due to urinary leakage.  A December 2013 Board decision granted an effective date of May 30, 2007, for the grant of entitlement to a TDIU rating, finding such was the earliest date within a year of the April 30, 2008 claim that his service-connected post-operative fulguration of the urethra and bladder was productive of severe economic inadaptability.  

The Veteran appealed the effective date awarded by the December 2013 Board decision for the grant of a TDIU rating to the Court.  In an April 2015 Court Joint Motion for Remand, it was noted that entitlement to a TDIU rating was reasonably raised by the record prior to the April 30, 2008 increased rating claim, and during the pendency of the March 2003 increased rating claim, referencing September 2006 correspondence from the Veteran that he was unable to work due to his condition, which was followed by a formal claim for a TDIU rating in November 2006.  

In light of the above, interpreting the September 2, 2004 correspondence liberally, the Board finds such is the date of claim for entitlement to a TDIU rating.  

A TDIU rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a TDIU rating.  38 C.F.R. §§ 3.341, 4.19.  

Here, since March 17, 2003, the Veteran did not meet the schedular criteria for entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16(a) as he had a combined 60 percent rating (40 percent for post-operative fulguration of the urethra and bladder, and 30 percent for left orchiectomy).  As of April 30, 2008, the Veteran met the schedular criteria for a TDIU rating as he had a combined 70 percent rating (60 percent for post-operative fulguration of the urethra and bladder, and 30 percent for left orchiectomy).  Nonetheless, the issue before the Board is whether prior to May 30, 2007, the Veteran was capable of substantially gainful employment.

In making this determination, the Board must assess whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU rating.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

In this case, the evidence shows that the Veteran was last employed in September 2001 as a maintenance man for 21 years.  See March 2003 VA 21-527 (Income-Net Worth and Employment Statement).  Moreover, his education consists of two to three years of high school.  Id.; cf. November 2006 VA 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) (indicating the Veteran had two years of high school education).  Moreover, as reflected by the 40 percent rating since March 17, 2003, the Veteran's post-operative fulguration of the urethra and bladder was productive of significant occupational impairment.  In addition, the record includes a December 2004 VA examination noting the Veteran's complaint of intermitting voiding and urgency, increased urinary frequency (four to five times per day, with nocturia almost every hour), and the occasional inability to completely void.  In March 2005, private medical records show complaints of urinary frequency and voiding ten times during the day, and the use of pads for urinary leakage.  And in May 2005 correspondence, the Veteran related he was wearing three to four pads per day, with continued symptoms of urinary urgency, leakage, itching, and irritation.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that, in light of the functional limitations due to the Veteran's service-connected post-operative fulguration of the urethra and bladder, and in light of his individual work experience, training, and education, he is entitled to an award of a TDIU rating since September 2, 2004.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  

To the extent the Veteran may be seeking an effective date earlier than September 2, 2004, for entitlement to a TDIU rating, the Board notes that prior to such date, there is no evidence, or allegation, that his service-connected disabilities, and particularly his service-connected post-operative fulguration of the urethra and bladder, rendered him incapable of substantially gainful employment.  While there is clear evidence that the Veteran was not capable of substantially gainful employment prior to September 2, 2004, the preponderance of the evidence shows that such was due to nonservice-connected disabilities, and therefore entitlement to a TDIU rating prior to September 2, 2004 is not warranted.  See, e.g., August 2003 Social Security Administration (SSA) decision that his disabilities include degenerative disc disease of the lumbar spine, degenerative joint disease of the left foot, chronic pancreatitis, atherosclerotic heart disease, and depression.  

SMC

The Board reiterates that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to TDIU and, therefore, to SMC).  

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008).  

Special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, this decision granted a 100 percent disability rating for the Veteran's service-connected post-operative fulguration of the urethra and bladder (based on a TDIU rating due solely to that condition), and thus has a single service-connected disability rated as total, and has additional service-connected disabilities (i.e., major depression and left orchiectomy) that are independently rated at 60 percent.  As such, the criteria for SMC at the housebound rate under 38 U.S.C.A. § 1114(s) were met as of February 3, 2009.  Therefore it follows that in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective February 3, 2009.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of September 2, 2004, and no earlier, for the award of a TDIU rating is granted.  

Subject the law and regulations governing payment of monetary benefits, effective February 3, 2009, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


